Citation Nr: 1125554	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-38 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The Veteran had active service from July 2002 to April 2006.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Regional Office (RO) in Buffalo, New York, which granted service connection for PTSD and established an initial disability rating of 30 percent.

During the course of the appeal, the RO granted an initial 50 percent disability rating for PTSD.  However, inasmuch as a higher rating is available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher disability rating remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that there are outstanding VA medical records which may be pertinent to the claim on appeal.  In this regard, a Post-It note apparently created by Buffalo, New York, RO personnel affixed to a statement submitted by the Veteran's accredited representative in August 2008  reads "Note:  there are extensive treatment records in CAPRI-too numerous to print."

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all available VA medical records for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities, and associate them with the claims file.

Additionally, the Board observes that his last VA examination for his PTSD was performed in October 2008-nearly three years previously.  While the mere passage of time does not in and of itself trigger the need for a new VA examination, statements received from the Veteran's accredited representative in September and December 2009 raise the question of whether increased depressive symptoms have been properly evaluated as part of the service-connected PTSD.

In Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), the Court held that the duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  As the claim is being remanded for the obtaining of missing VA medical records, in consideration of the assertions of increased depressive symptoms, the Board finds that the Veteran should be afforded a new VA examination in connection with his claims for a higher rating.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all outstanding VA medical records pertaining to the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time period for the Veteran's response has expired, the AMC/RO should arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist, at a VA medical facility.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed, (typewritten) report.

3.  After completion of the above development, the Veteran's claim should be readjudicated, with consideration of whether a staged rating, pursuant to Fenderson, is appropriate.  If the determination remains less than fully favorable, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


